Citation Nr: 0919607	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was first remanded by the Board in March 2005 for 
additional development, to including obtaining updated VA 
treatment records, the Veteran's past employment records, and 
a VA examination.  After developing the Veteran's claim, the 
case was returned to the Board and in June 2006, the Board 
granted a 50 percent disability rating for the Veteran's PTSD 
for the entire appeal period, but denied entitlement to a 
disability rating higher than 50 percent.

The Veteran appealed the Board's June 2006 denial of a rating 
higher than 50 percent to the United States Court of Appeals 
for Veterans Claims (Court), and by a Joint Motion for 
Remand, in October 2007, the Court vacated and remanded the 
Board's June 2006 decision.  

The parties to the Joint Motion determined that the Board had 
failed to adequately consider symptoms and findings that 
potentially met the criteria for a higher rating.  As a 
result, the Board found that an updated examination of the 
Veteran was necessary prior to entering a final decision, and 
again remanded the claim in March 2008 for this and other 
evidentiary development.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service 
connection for PTSD was granted in the May 2002 rating 
decision on appeal and was evaluated as 10 percent disabling 
effective September 20, 2001 (the date the Veteran's claim 
for service connection was received).  The Veteran disagreed 
with the 10 percent evaluation of this now service-connected 
disability.  Thereafter the RO provided notice to the Veteran 
of the Pelegrini II elements of how to establish an increased 
rating, and an increase to 50 percent has been granted by the 
Board in a June 2006 decision.  However, since the Veteran's 
claim was initially one for service connection, which was 
granted, the Board finds that VA's obligation to notify the 
Veteran was met as the claim for service connection was 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice 
relating to the Veteran's appeal for an increased rating is 
not prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
February 2002, July 2003, September 2005 and June 2008.  
Significantly, the Board observes that he does not report 
that his PTSD has worsened since he was last examined, and 
thus a remand is not required solely due to the passage of 
time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  As the 
veteran disagreed with the initial rating provided for this 
disability, the Board will consider entitlement to an 
increased rating from the effective date of service 
connection, to include entitlement to any "staged rating" 
throughout this time frame.  Fenderson v. West, 12 Vet. App. 
119 (1999)

The Veteran's service-connected PTSD psychiatric disorder is 
evaluated as 50 percent disabling under Diagnostic Code 9411.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show Global Assessment of Functioning 
(GAF) scores of 50 and 60 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

In his numerous statements, the Veteran has stated that his 
PTSD symptoms include, isolation, intolerance to crowds, 
flashbacks, nightmares, depression, insomnia, irritability, 
guilt, extreme anger with outbursts, panic attacks, intrusive 
thoughts, anxiety, exaggerated startle response, short-term 
and long-term memory loss, poor concentration, and 
hallucinations.  He also states that he had to take early 
retirement from his employment of 35 years because of his 
PTSD.  He also submitted statements from his wife and 
siblings, but these statements fail to discuss his current 
symptoms.  

VA treatment records since February 2002 reflect the Veteran 
to be a neatly groomed individual who is alert and oriented 
in all spheres with good eye contact.  They also show the 
Veteran complained of depression, nightmares, anxiety, panic 
attacks, loss of memory and concentration, occasional 
outbursts of anger, sadness, intrusive thoughts, flashbacks, 
difficulty sleeping, irritability, auditory and visual 
hallucinations, and occasional paranoid delusions.    

At times, the Veteran has noted passive suicidal thoughts.  
With regard to hallucinations, the Veteran has also 
consistently reported having both visual and auditory 
hallucinations.  However, he denied that they give any 
commands to harm himself or others.  Rather he describes the 
people he sees as his "friends," "guardians," and 
"angels" because they help him, providing him with good 
advice and warning him.  He reported these hallucinations 
occur occasionally (at one point as little as once in six 
months).  At the time of his appointments, he denied any 
present hallucinations.  Recent VA treatment records indicate 
the Veteran's GAF scores have ranged from 51 to 55.  

The Veteran underwent VA examinations in February 2002, July 
2003, September 2005 and June 2008.  At the February 2002 
examination, the Veteran reported experiencing daily 
intrusive thoughts, flashbacks of smells and "being there" 
that sometimes are not associated with any specific triggers, 
great difficulty controlling his anger and frequently 
withdrawing because he feels angry, depression, low energy, 
no interest in any pleasurable activities, poor 
concentration, forgetfulness, nightmares, avoidance of a lot 
of things because they make him scared and anxious, the 
avoidance of social gatherings and crowds, and panic attacks 
such as when the doors are closed at night.  He worked as a 
boilermaker at a plant, which is the same position he has 
held since returning from Vietnam.  He lived at home with his 
wife of over 20 years.  He reported he had children in 
college and on their own, and he had no history of legal 
difficulties.

Mental status examination revealed an alert/oriented 
individual, who was cooperative, maintained good eye contact, 
and was appropriately dressed and groomed.  His psychomotor 
activity was normal without any involuntary movements 
although he was quite nervous, anxious and fidgety in the 
interview.  He also showed a depressed mood and affect.  He 
became choked-up when discussing the events of his war 
experience.  His speech was normal and thoughts were goal 
directed and coherent without any abnormalities.  Thought 
content was mostly around the Vietnam experience.  There was 
no evidence of hallucinations or delusions, and no suicidal 
or homicidal ideations or obsessions/compulsions.  His 
attention and concentration were good.  Abstraction, insight 
and judgment were good.  The diagnosis was PTSD.  A GAF score 
of 60 was assigned.  The examiner concluded that the Veteran 
continues to have moderate severity of symptoms and 
psychosocial impairment.

At the July 2003 VA examination, the Veteran reported that 
his condition has been getting worse and that he is not able 
to work anymore and took early retirement on June 30, 2002.  
He reported that he is always afraid someone is after him, he 
feels lonely, he thinks too much about death, he is short 
tempered and gets angry pretty soon, and he wants to be by 
himself and not get involved with others.  He complained of 
nightmares one to two times a week, dissociative flashbacks, 
feelings of impending doom, anxiety and nervousness, 
intrusive thoughts, anhedonia, and depressed all the time.  
He stated he does not want to talk about his Vietnam 
experiences and avoids situations which will evoke those 
memories. 

Social and personal history given shows the Veteran has been 
married for 25 years and has 6 children who are all adults.  
He reported being retired but a sophomore in college.

Mental status examination revealed a well-developed, well-
nourished male who was well-dressed and groomed.  He was 
cooperative with good eye contact.  He had somewhat increased 
psychomotor agitation.  His mood was somewhat anxious with 
congruent affect.  He was alert and oriented in all spheres.  
His concentration was somewhat impaired but memory was 
grossly intact.  Speech was normal in volume and tone, and 
thought process was coherent and goal directed without flight 
of ideas.  There was no looseness of association but he did 
have ideas of reference.  He admitted to both auditory and 
visual hallucinations, hearing voices occasionally and seeing 
faces of people frequently.  He also had some paranoia that 
other people were trying to hurt him and did not feel 
comfortable in and around people.  His judgment and insight 
were intact.  The diagnosis was PTSD and depressive disorder 
not otherwise specified.  A GAF of 50 was assigned.  The 
examiner stated that the Veteran continued with moderate 
severity of symptoms and psychosocial impairment.

The next VA examination was conducted in September 2005.  The 
Veteran complained of feeling depressed, loss of interest, 
fatigue, low self-esteem, hopelessness, helplessness, guilt, 
poor concentration and auditory and visual hallucinations.  
He also reported PTSD symptoms such as flashbacks, insomnia, 
nightmares, exaggerated startle response, intolerance to 
crowds, isolation, agitation, mood lability with frequent 
angry outbursts, feelings of dread and expectation of the 
worst happening.  A letter from the Veteran's wife given to 
the examiner stated that the Veteran has become more confused 
recently with simple tasks and has had problems with paying 
bills, that there has been money and checks missing, that he 
talks to unseen others, he has difficulty hearing and has 
episodic loss of bowel and bladder control.

The social and occupational history provided shows that the 
Veteran lives with his wife and is able to perform activities 
of daily living.  He does chores around the house and yard 
work and watches football on television.  He also spends time 
visiting with his siblings and church members.  It was noted 
he worked for over 35 years at the same place, missing an 
accumulation of one year from work due to his PTSD.  He took 
early retirement in 2002.

Mental status examination revealed an alert and oriented male 
who was casually dressed, well-groomed, cooperative and 
attentive, without guarding or evasiveness.  He had increased 
psychomotor activity with frequent shifting in his chair 
during the interview.  His eye contact was adequate, mood 
anxious and affect flat.  His speech was slow and hesitant 
and thought process was also slow but content was goal 
oriented and coherent.  He denied any suicidal or homicidal 
ideations.  There was no evidence of obsessions or 
compulsions.  He did, however, admit to auditory and visual 
hallucinations.  There was also some paranoia.  His memory 
was grossly intact, and his judgment was fair.  The 
impression was PTSD and depressive disorder, and a GAF score 
of 55 was assigned reflecting a moderate impairment.  The 
examiner stated that, although his overall quality of life is 
compromised secondary to medical problems and symptoms of 
PTSD, he is able to participate in meaningful interpersonal 
relationships with family.  Otherwise he remains socially 
isolated.  

A note at the end of the examination report reveals that 
psychological testing was conducted and determined that the 
Veteran has a cognitive impairment but no depression was 
shown.  Thus the diagnosis was changed to PTSD and cognitive 
disorder not otherwise specified, and the GAF score was 
changed to 50.

Finally, a VA examination was conducted in June 2008 pursuant 
to the Board's March 2008 remand instructions.  The Veteran 
reported symptoms including difficulty sleeping (only three 
to four hours a day); nightmares two to three times a week 
from which he awakens anxious, shaking, trembling and 
sweating; anxiety and nervousness; and panic attacks 
occurring three to four times a week without any provocation 
(described as episodes of acute anxiety with racing heart, 
palpitation, difficulty breathing, chest tightness, and 
thinks he cannot breathe and is going to die).  He also 
reported avoidance of war-related movies and documentaries.  
He stated that he gets irritable and loses his tolerance on 
little things.  He reported continuous exaggerated startle 
response.  He also has difficulty getting along with people 
and does not like to be around crowds (preferring to stay by 
himself).  He referred having sad and depressed mood, near-
constant irritability, feelings of hopelessness and guilt.  
He reported having difficulty with attention, concentration 
and poor memory, which has worsened as he has gotten older.  
He denied any recent or past history of suicidal or homicidal 
ideation, however he claimed having passive suicidal 
thoughts.  He denied any paranoid ideation but stated he has 
a hard time trusting people.  The Veteran also reported 
having auditory hallucinations since his return from Vietnam.  
He said he sees four people and several small children, which 
he cannot identify but are not from Vietnam.  However, he 
stated that only recently he had started trusting them and 
described them as his "friends."  He denied ever having any 
command auditory hallucinations and stated that these people 
never tell him to do bad things.  Rather they inform him of 
what is going to happen and calm him down when he gets angry 
and agitated.  He stated that these visual and auditory 
hallucinations do not bother him.  

As for as the Veteran's social and occupational history, the 
Veteran reported that he has been married for 30 years and 
has three children with this wife and one from a previous 
relationship.  He described his relationship with his wife to 
be okay with ups and downs, although she easily gets on his 
nerves.  He referred being close to his children and other 
family members.  The Veteran's daily activities consist 
mostly of him staying at home where he works around the house 
occasionally fixing supper and doing other chores.  He also 
spends time watching TV and enjoys watching football.  He 
does not have friends visit, but does occasionally go to see 
family members and attends church on weekends.  He reported 
having been retired since 2001 from Hercules where he worked 
as a boilermaker for 35 years.  He reported that people at 
work had noticed a change in his behavior where he was 
getting more angry, irritable, and argumentative.  He was 
offered early retirement, which he took.  He stated he was 
currently unemployed and could not go back to work because of 
his emphysema.  He said that he has been advised by 
rehabilitation at the VA Hospital that he should not try to 
go back to work because he is not physically able to do so.  
His medical conditions include hypertension, arthritis, 
hypercholesterolemia and emphysema.  The examiner noted that 
the Veteran is independent and adequately able to take care 
of his activities of daily living such as bathing, washing 
himself, changing clothes working around the house, and 
preparing meals.

Mental status examination was positive for irritability.  
Affect was restrictive and congruent to the Veteran's mood.  
Perception was positive for auditory and visual 
hallucinations that are mood congruent but not command 
hallucinations.  However, he denied active suicidal or 
homicidal ideations, paranoid ideations and delusions.  
Recent and past memory was grossly intact though he stated he 
cannot remember dates of most of the events.  Abstract 
thinking was concrete.  Insight limited.  Judgment was 
adequate for basic needs.  Cognitive assessment revealed some 
cognitive dysfunctioning, but it was unclear whether it is 
true cognitive dysfunctioning or related to poor motivation.  

The assessment was posttraumatic stress disorder, chronic, 
with psychotic features, and cognitive disorder, not 
otherwise specified, unrelated to the PTSD.  The examiner 
assigned an overall GAF score of 55, and a GAF score due to 
PTSD of 55.  The examiner stated that the Veteran's meets the 
DSM-IV criteria for PTSD.  As to whether the hallucinations 
are due to the Veteran's PTSD or some other psychotic 
disorder, the examiner stated that they are mostly mood 
congruent and do not appear to be related to more severe 
psychotic disorders such as schizophrenia.  The Veteran is 
not taking any antipsychotic medication for these 
hallucinations; and, in fact, he stated that he does not lie 
to take any medication to make these hallucinations go away 
because "they are his friends."  Thus, the examiner opined 
that they are unlikely related to a separate psychiatric 
diagnosis and are secondary to the Veteran's symptoms of 
PTSD.  The hallucinations, however, do not seem to bother 
him, they have never been command in nature and have never 
told him to hurt himself or anyone else.

The examiner also stated that the diagnoses rendered are 
independent and not related to each other.  The examiner 
stated that the Veteran's PTSD is a chronic condition; 
however, no significant change in psychosocial functioning 
status was reported since the last VA examination.  The 
Veteran reported good response to his current psychotropic 
medication regimen.  The Veteran's significant problems with 
memory, attention and concentration could be signs of early 
onset dementia.  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of at least 
passive suicidal ideation, panic attacks and depression, 
problems with anger management and irritability, difficulty 
with concentration and in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  Indeed, the evidence of record 
reflects that the Veteran has exhibited such symptomatology 
throughout the relevant time frame on appeal, and that such 
symptoms have resulted in deficiencies in the areas of 
thinking, family, relations, mood, and work.  Consequently, 
giving the Veteran the benefit of the doubt, the Board finds 
that a 70 percent rating is warranted for his service-
connected PTSD.  

On the other hand, the evidence does not support the 
conclusion that the Veteran's PTSD symptoms have resulted in 
total social and occupational impairment.  Although there has 
been some evidence of hallucinations, there is no evidence 
that these hallucinations have affected the Veteran's social 
and industrial functioning, and, in fact, the Veteran himself 
has reported that they are in some respects helpful and 
friendly, and the Board finds that the evidence of record is 
otherwise devoid of evidence of symptoms of gross impairment 
in thought processing or communication, inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name, so as to more 
nearly approximate total occupational and social impairment, 
as required for a 100 percent disability rating.  38 C.F.R. 
§ 4.130.  

The Board further notes that the Veteran was able to maintain 
employment with a single employer for more than 35 years and, 
although the Veteran states he retired early due to his PTSD, 
the evidence shows that he has severe emphysema, which 
appears to have been a major factor in his early retirement.  
Social Security Administration records list only chronic 
pulmonary insufficiency as the disability for which benefits 
were granted.  In addition, the Veteran's lowest GAF score 
was 50, which indicates only a moderate to serious 
impairment.  Clearly the VA examiners did not consider the 
Veteran's symptoms (including the Veteran's hallucinations) 
to cause total impairment since they assigned a GAF no lower 
than 50.  

Furthermore, the examiner in September 2005 stated that the 
Veteran is able to participate in interpersonal relationships 
with family, although he otherwise remains socially isolated.  
The record shows the Veteran has been married for about 28 
years and has 6 children.  The record also shows that the 
Veteran remains socially active in his church and with his 
siblings.  He is also involved around the house doing chores 
and yard work.  

The evidence of record also contains information from the 
Veteran's employer consisting of a memorandum from employer 
dated in June 2002 with attached release, a statement of 
accrued vacation calculation and a computer printout of the 
Veteran's absences from work for the period of December 2001 
to June 2002.  The Veteran claims that he was given early 
retirement due to using too much leave because of his illness 
and difficulties at work relating to others.  The provided 
information, however, is not sufficiently instructive to 
establish that the Veteran was given early retirement or that 
he lost work solely due to his service-connected PTSD.  
First, the memorandum from his employer fails to indicate the 
Veteran retired due to disability.  Rather, it indicates that 
the memorandum set forth the terms and conditions that 
applied due to the Veteran's "termination" of employment.  
There is nothing in this memorandum or the attached release 
that corroborate the Veteran's statements that he was given 
early retirement.  In addition, although the Veteran 
maintains he lost a lot of time from work because of his 
PTSD, the leave printout provided does not indicate the 
reason for the Veteran's absences, only that vacation leave 
was used for most of them during that period.  The Veteran 
noted at the bottom that "some of these (sic) vacation was 
taken because of my illness."  However, he did not indicate 
how many or what illness he is talking about.  The Board 
notes that the Veteran had physical medical problems that 
also affected is his ability to work, such as emphysema and 
severe migraines.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of passive suicidal ideation, panic 
attacks and depression, problems with anger management and 
irritability, difficulty with concentration and in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships that significantly interfere 
with the Veteran's ability to carry on various occupational 
and social activities.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disabilities.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted. 

For the foregoing reasons, while the Board finds that the 
evidence supports the grant of a 70 percent rating for PTSD, 
it finds that a preponderance of the evidence is against 
entitlement to a 100 percent rating for total social and 
occupational impairment.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD, is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


